DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn.

Claims 23, 25-28 and 37-41 are rejected.
The amendments to the claims are acknowledged, however the previous grounds of rejection over Famili appropriatly address all limitations and the Famili rejections are maintained.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
Claim(s) 23, 25-28 and 37-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,362,778 (herein Famili) as evidenced by US 2018/00578844.
As to claims 23, Famili discloses a thermoplastic polymer blend (see col. 2, lines 9-25 and examples) for packaging material (col. 2, lines 60-68 and abstract) comprising a thermoplastic PVOH (abstract, col. 2, lines 15-20 and examples) and thermoplastic 
As to claims 25-26 and, the blend is obtain by mixing, fusing and compacting in a melt (extruder, see col. 4, line 60 through col. 5, line 30 and example) to yield a homogenous mixture (col. 5, lines 10-20).
As to claims 27-28, the homogenous mixture is subjected to granulation and shaping to form granular (col. 4, line 63) products.  See generally col. 4, line 60 through col. 5, line 30 and examples.
As to claims 37-38, packaging materials comprising the blend are taught produced by shaping the materials.  See abstract, col. 1, lines 45-64, col. 2, lines 25-30, col. 2, lines 60-68, col. 8, lines 39-41 and examples.
As to claim 39, the material is taught as biodegradable (col. 1, lines 10-65) and contains starch which applicant admits is biodegradable.  Further, the blend is made from the same material as in the instant application, therefore must have the same properties.  
As to claim 40, Famili is silent on gas permeability.  However, Famili teaches the same blend with the same material in the same amounts.  Therefore, it is reasonable to take the position that the permeability would naturally flow from the same composition.
As to claim 41, the limitation for food is an intended use limitation.  While Famili does not specifically disclose using for food, the bags (col. 1, lines 50-67) of Famili can be utilized for food.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  

Applicant argues that the starch in Famili is not biodegradable because it is a food additive that is digested by enzymes and microbiota.
In response, the fact that the hydroxypropyl starch of Famili can be biodegraded multiple ways is noted.  However, as elucidated in the prior art rejections over Famili, Famili discloses that the polymers are biodegradable.  See col. 1, lines 1-20.  Additionally, applicant admits that starch and modified starch are biodegradable in the originally filed specification.   Finally, US 6,369,215 teaches that hydroxylalkylated starch (preferably hydroxypropyl starch) are biodegradable and compostable.  See col. 3, lines 12-18.  Therefore, the hydroxypropyl starch of Famili reads on the claimed compostable according to EN 12432/14995.
It is noted that applicant also argues a surprising result, however the rejections are anticipatory and therefore secondary considerations are moot.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340.  The examiner can normally be reached on M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARK S KAUCHER/Primary Examiner, Art Unit 1764